TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2014



                                     NO. 03-12-00657-CV


                                 Longhorn Village, Appellant

                                                v.

                                   Kathleen Yesian, Appellee




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on September 27, 2012. Longhorn

Village has filed a motion to dismiss the appeal, and having reviewed the record, the Court

agrees that the appeal should be dismissed. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

the court below.